department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi b01 tl-n-778-01 uilc internal_revenue_service national_office field_service_advice memorandum for june y bass associate area_counsel lmsb from subject david r haglund senior technician reviewer cc psi b01 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a b tl-n-778-01 c d e f g h i j k l m n o a b c d e f g h i j tl-n-778-01 k l m n o p q d1 d2 d3 d4 d5 d6 d7 d8 d9 d10 issues whether the sale of a f percent interest in b a tefra partnership by k an llc owned by f and l to h an s_corporation wholly owned by f on d1 terminated the partnership if a partnership return on form_1065 erroneously covers a full year in spite of the partnership’s constructive termination is that filing a return for statute_of_limitations purposes conclusions tl-n-778-01 yes pursuant to sec_708 the partnership was terminated on d1 when k sold its f percent interest in the partnership to h yes under a case-by-case test used by the courts to evaluate flawed returns the filing would start the running of the statute_of_limitations on assessment although two short-year returns should have been filed in light of the partnership_termination the full-year filing will start the running of the statute for both short years facts a hosts a show a has hosted show for approximately twenty years b is one of four entities that held an ownership_interest in certain assets germane to a and show the other entities owning interests are c d and e collectively referred to herein as taxpayer entities the taxpayer entities sold most of the assets underlying the show f is the sole shareholder of c f also owns all of the shares of e and g f directly or indirectly owns all of d e a f b and g c f is the sole shareholder of h a non-tefra s_corporation b is owned d percent by i e percent by j and f percent by k k is a non-tefra partnership owned g percent by f and h percent by f’s wife l on d1 k sold its f percent interest in b to h for a promissory note in the amount of dollar_figurei it appears that the promissory note payable to k was paid when the related entities sold the show assets in d2 the price of the f percent interest in b was determined by the appraised value of the show related assets that b owned in d3 from the sale of its interest in b k reported dollar_figurei as the amount_realized less cost or other basis for a total gain of dollar_figurej b continued its business activities and filed a form_1065 partnership return purporting to cover the entire year d4 the return was filed under b’s employer_identification_number and was signed by a partner authorized to sign on behalf of both the terminated and continuing partnerships short_year returns covering the periods d5 and d6 were not filed the filed partnership return for b shows the ownership of the following partners on the forms k-1 i an individual owned d percent before the termination on d1 and d percent at the end of the partnership’s taxable_year d7 of the partnership profits and capital tl-n-778-01 j an individual owned e percent before the termination on d1 and e percent at the end of the partnership’s taxable_year d7 of the partnership profits and capital k a partnership owned f percent before the termination on d1 and k percent at the end of the year of the partnership’s taxable_year of the partnership profits and capital and h an s_corporation owned k percent before the termination on d1 and f percent at the end of the partnership’s taxable_year d7 of the partnership profits and capital on d8 the taxpayer entities entered into a contract to sell most of the show related assets to unrelated third parties m and its parent_corporation n the buyers to determine the value of the assets of the show the buyers hired an independent_appraiser in the industry o to appraise the assets as of d9 the appraisal according to the appraisal the total value of the show was dollar_figurel however the sales contract shows a purchase_price of dollar_figurem of the sales_price b received approximately dollar_figuren for selling the following show assets during d3 on the tax_return sold for dollar_figureo b on the tax_return sold for dollar_figurep and other fixed assets sold for dollar_figureq law and analysis issue partnership_termination under sec_708 of the internal_revenue_code a partnership shall be considered as continuing if it is not terminated a termination occurs only where no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership or where there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits within a 12-month_period sec_708 for purposes of the percent sale_or_exchange of the partnership_interest a sale_or_exchange to another member of the partnership and the exchange of one partnership_interest for another interest in another partnership are included sec_1_708-1 the partnership taxable_year closes with respect to the partners if there has been a termination of the partnership sec_1_708-1 the date of the termination is the date of the sale_or_exchange of the percent partnership_interest id under sec_1_708-1 upon termination tl-n-778-01 of a partnership by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up while the attribution rule_of sec_707 applies to whether or not a partner may recognize a loss on the sale of a partnership_interest these rules have no application to terminations under sec_708 the court in evans v commissioner held that a termination of a partnership occurred under sec_708 where a percent partner assigned his entire partnership_interest to his wholly owned corporation 54_tc_40 pincite here k sold its f percent interest in b to h on d1 consequently there was a termination of the b partnership on d1 under sec_708 a new partnership was deemed formed with the remaining partners and h on d10 issue return for statute_of_limitations purposes sec_443 of the internal_revenue_code requires a short-year return to be filed if the taxpayer exists for only part of what otherwise would be its taxable_year sec_706 provides rules for determining the taxable_year of a partnership the accompanying regulations provide that upon a partnership_termination the partnership taxable_year closes for all partners as of the date of the termination sec_1_706-1 sec_708 provides that a partnership terminates for tax purposes upon the sale_or_exchange of at least of the total interest in partnership capital and profits within a 12-month_period sec_6031 provides that every partnership must make a return for each taxable_year stating specifically its gross_income allowable deductions and other required items sec_6063 provides that a partnership tax_return must be signed by one of the partners sec_6063 further states that a partner’s signature on the return is prima facie evidence that he or she is authorized to sign the return on behalf of the partnership tl-n-778-01 sec_6109 requires identifying numbers to be included on tax returns and other documents the accompanying regulations state that when a partnership constructively terminates under sec_708 the new partnership created by the termination retains the employer_identification_number of the terminated partnership sec_301_6109-1 see also i r s notice_2001_5 i r b section a states that tax attributable to partnership items arising in a given year may be assessed until three years after the later of i the filing of the partnership return for that year or ii the due_date of the return for the year determined without regard to extensions section c states that tax attributable to partnership items arising in a given year may be assessed at any time where the partnership fails to file a return for that year sec_6501 provides generally that any_tax imposed under the code shall be assessed within three years after the return is filed sec_6501 provides that tax for a given year may be assessed at any time if no return is filed for the year in the present case a partner in b sold its f interest on d1 thereby triggering a termination of the partnership under sec_708 b should have filed a short-year return for the period ending d1 because the termination caused its taxable_year to close on that date see code sec_443 sec_1_706-1 similarly the new partnership generated by the termination should have filed a return for its taxable_year beginning d10 see code sec_443 i r s notice_2001_5 2001_3_irb_327 as noted above b did not comply with this requirement to file short-year returns instead one return was filed purporting to cover the period d4 area_counsel has asked whether this single filing constitutes a return for b’s short taxable_year d5 or for the newly formed partnership’s short taxable_year d6 for the reasons stated below the return would start the running of the statute_of_limitations for assessment with respect to both of these short periods the tax_court has stated in the context of sec_6501 that a document must satisfy four elements to be considered a return for statute_of_limitations purposes beard v commissioner t c big_number aff’d per curiam 793_f2d_139 6th cir first the document must contain sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury id pincite tl-n-778-01 in the present case area_counsel indicates that the full-year return provides the service with enough information to calculate tax_liability for the two short years the return therefore satisfies the first element of beard with respect to the second element the full-year return was filed on the proper form for a partnership return included the required form k-1s and bore no alterations to the form’s official text accordingly there seems to be no basis for denying that the document purports to be a return with regard to the third element area_counsel believes the partners in a b apparently made an honest and reasonable attempt to comply with applicable law area_counsel believes the partners may simply have been unaware that the sale of a f interest terminated b the taxpayers therefore could seemingly make a strong case that they have complied with the third beard factor finally with regard to the fourth element an individual who was a partner in both b and the newly formed partnership signed the full-year return under penalties of perjury in other words an individual who could have properly signed each of the short-year returns under sec_6063 signed the full-year return for purposes of the fourth beard element therefore it seems clear that an appropriate taxpayer signed the full-year return the decision in beard does not specifically address section which as noted above sets forth the statute_of_limitations rules applicable to partnership returns section c provides that failure_to_file a partnership return leaves the statute_of_limitations for assessment open indefinitely thus if a return is so flawed that the partnership is treated as filing no return the service may assess at any time research indicates only one case under section c addressing the question of whether a flawed partnership return starts the running of the statute_of_limitations in a recent tax_court case the service argued that a partnership failed to file a return for purposes of section c because no partner signed the return agri-cal venture associates v commissioner 80_tcm_295 in light of this failure the service argued the statute_of_limitations on assessment must be held open indefinitely the tax_court agreed stating that only a return as required by the internal_revenue_code a valid_return will fix the time for the running of the period to assess tax ie the statute_of_limitations id pincite the agri-cal decision could be read broadly to mean that any partnership return not filed in accordance with the code will leave the statute_of_limitations open under section c under this reading the statute would remain open in the present case since filing a full-year return instead of two short-year returns was clearly erroneous under the code provisions cited above in effect this reading would supercede the beard test in the context of partnership returns since that test holds that even a significantly flawed return can begin the running of the statute tl-n-778-01 the tax_court did not state in agri-cal however that it is departing from the general test set forth in beard moreover the result in agri-cal no valid_return filed is consistent with beard since the return in agri-cal would have failed to satisfy the fourth element of the beard test signature by the taxpayer under penalty of perjury accordingly agri-cal should not be read as superceding the beard test and that test should apply here to weigh the strength of the service’s case on the statute_of_limitations issue you should note moreover that the facts of the present case are distinguishable from those in agri-cal the partnership in agri-cal failed to obtain a partner’s signature on the return in the present case the return was signed by an individual who was a partner in both b and the newly formed partnership thus reflecting compliance with the rule_of sec_6063 that partnership returns must be signed by a partner a supreme court decision addressing use of an incorrect tax form also supports the conclusion that the full-year return filed in the present case started the running of the statute see 309_us_304 in germantown trust a taxpayer taxable as a corporation incorrectly viewed itself as a_trust and thus filed its return on form_1041 the court held that despite this error the form_1041 should be considered a return for statute_of_limitations purposes id pincite the court noted that the return contained all of the data from which a tax could be computed and assessed although it did not purport to state any amount due as tax id pincite the return therefore was held sufficient to start the period of limitations id the return in the present case was also presented on the wrong form in a sense since two separate short-year returns should have been used instead of a full-year return as in germantown trust however the return contained adequate data from which the service could calculate the tax_liability the supreme court has further held as follows with regard to whether a return starts the running of the statute_of_limitations on assessment p erfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law this is so though at the time of filing the omissions or inaccuracies are such as to make amendment necessary 293_us_172 citation omitted although the return in the present case was flawed taxpayer could strongly argue that the return satisfied the standards of zellerbach as noted above the full-year filing purported to be a return was sworn under penalties of perjury and seemingly reflected a good_faith effort to satisfy the law case development hazards and other considerations tl-n-778-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
